DETAILED ACTION
This Office action is in response to Amendment filed on 01/20/2021.  Claims 1, 12, and 19 are amended.  Claim 25 is newly added.  Claims 1-25 remain pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 01/20/2021 has been entered.

Response to Arguments
Applicant’s arguments (pg. 9-10), filed on 01/20/2021, with respect to the 103 rejections of claims 1, 12, and 19 have been considered but are moot because the arguments do not apply to the newly found reference being used in the current rejection.

Response to Amendment
The Amendment filed on 01/20/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15, 18, 19, 21, 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (2018/0336396 A1, hereinafter “Harrison”) in view of Sun et al. (2015/0052231 A1, hereinafter “Sun”) further in view of Mildrew et al. (US 2018/0143756 A1, hereinafter “Mildrew”).

Regarding claim 1, Harrison discloses:
A method, comprising:
capturing image data, by the computing device, of a physical space that includes a controllable device performing an identification action (capturing images of physical space including IoT device blinking light signal, Harrison: [0024] lines 1-11, [0029] lines 1-7);
identifying the controllable device in the image data based at least in part on the identification action (identifying IoT device based on detected light signal, Harrison: [0021] lines 1-8, [0024] lines 1-11).
Harrison does not explicitly disclose:
determining a location estimate for a computing device;
determining configuration information for the controllable device, including:
accessing a previously stored image based representation of the physical space; and
determining the configuration information based on the location estimate for the computing device and detection of the controllable device in the visual representation of the physical space based on the image data captured by the computing device.
However, in the same field of endeavor, Sun teaches:
determining a location estimate for a computing device (determining device location of first user device, Sun: [0086] lines 1-6);
determining configuration information for the controllable device, including (determining location tag for headless device, Sun: [0086] lines 1-6, [0090] lines 1-7, [0092] lines 7-12
accessing a previously stored accessing location information available on first user device such as locations within house and GPS location information, Sun: [0086] lines 1-6); and
determining the configuration information based on the location estimate for the computing device and determining location tag for headless device based on device location of first user device and available location information, Sun: [0086] lines 1-6, [0090] lines 1-7, [0092] lines 7-12).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Harrison in view of Sun in order to further modify the method of identifying IoT devices based on blinking pattern of detected light signal from the teachings of Harrison with the method of determining location tag for IoT devices based on device location and available location information from the teachings of Sun.
One of ordinary skill in the art would have been motivated because it would have improved user experience (Sun: [0082] lines 8-10).
Harrison in view of Sun does not explicitly disclose:
accessing a previously stored image based representation of the physical space; and
determining the configuration information based on the location estimate for the computing device and detection of the controllable device in the visual representation of the physical space based on the image data captured by the computing device.
However, in the same field of endeavor, Mildrew teaches:
accessing a previously stored image based representation of the physical space (accessing 3D model depicting interior space of home, Mildrew: [0188]-[0190]); and
determining the configuration information based on the location estimate for the computing device and detection of the controllable device in the visual representation of the physical space based on the image data captured by the computing device (determining tag based on detection of objects associated with particular room appearing in 3D model depicting interior space of home, Mildrew: [0188]-[0190]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Harrison in view of Sun further in view of Mildrew in order to further modify the method of determining location tag for IoT devices based on blinking pattern of detected light signal, device location, and available location information from the combined teachings of Harrison and Sun with the method of determining object tag based on detection of objects in 3D model from the teachings of Mildrew.
One of ordinary skill in the art would have been motivated because it would have enhanced digital 3D models and enriched user experience associated with 3D environment (Mildrew: [0003]).

Regarding claim 2, Harrison-Sun-Mildrew teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Harrison-Sun-Mildrew further discloses:
wherein the identifying the controllable device in the image data includes processing the image data to identify a blinking light (identifying IoT device based on detected light signal, Harrison: [0021] lines 1-8, [0024] lines 1-11).

Regarding claim 3, Harrison-Sun-Mildrew teaches all the claimed limitations as set forth in the rejection of claim 2 above.
Harrison-Sun-Mildrew further discloses:
determining properties of the blinking light (detecting blink pattern of light signal, Harrison: [0021] lines 1-8, [0024] lines 1-11); and
matching the properties of the blinking light to the identification action performed by the controllable device (identifying IoT device based on detected blink pattern, Harrison: [0021] lines 1-8, [0024] lines 1-11).

Regarding claim 4, Harrison-Sun-Mildrew teaches all the claimed limitations as set forth in the rejection of claim 3 above.
Harrison-Sun-Mildrew further discloses:
wherein determining properties of the blinking light includes determining at least one of a blink time or a blink interval (detecting blink pattern of light signal, Harrison: [0021] lines 1-8, [0024] lines 1-11).

Regarding claim 5, Harrison-Sun-Mildrew teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Harrison-Sun-Mildrew further discloses:
wherein the identifying the controllable device in the image data includes processing the image data to identify a light of a specific color (identifying IoT device based on detected light signal provided with visible or nonvisible LEDs, Harrison: [0021] lines 1-8, [0024] lines 1-11, [0032] lines 1-8).

Regarding claim 6, Harrison-Sun-Mildrew teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Harrison-Sun-Mildrew further discloses:
wherein the identifying the controllable device in the image data includes processing the image data to identify an identification image that is being displayed by the controllable device (identifying IoT device based on detected identifiable pattern displayed on display screen of IoT device, Harrison: [0021] lines 1-8, [0024] lines 1-11, [0032] lines 8-13).

Regarding claim 7, Harrison-Sun-Mildrew teaches all the claimed limitations as set forth in the rejection of claim 6 above.
Harrison-Sun-Mildrew further discloses:
further comprising determining a relative location of the controllable device with respect to the computing device based at least in part on a size of the identification image in the image data (determining coordinates of IoT device within physical space using ranging finding capability of depth camera, Harrison: [0024] lines 6-10, [0032] lines 8-13).

Regarding claim 8, Harrison-Sun-Mildrew teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Harrison-Sun-Mildrew further discloses:
wherein the determining configuration information for the controllable device includes associating the controllable device with a room based at least in part on the location estimate for the computing device (determining location tag for headless device based on device location of first user device, Sun: [0086] lines 1-6, [0090] lines 1-7, [0092] lines 7-12).

Regarding claim 9, Harrison-Sun-Mildrew teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Harrison-Sun-Mildrew further discloses:
wherein the determining configuration information for the controllable device includes:
determining a room name based on the location estimate and the representation of the physical space (determining location tag based on device location and available location information, Sun: [0086] lines 1-6, [0090] lines 1-7, [0092] lines 7-12); and
generating a name for the controllable device based at least in part on the room name (assigning custom name for headless device based on location tag, Sun: [0090] lines 1-7, [0092] lines 7-12).

Regarding claim 10, Harrison-Sun-Mildrew teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Harrison-Sun-Mildrew further discloses:
wherein the determining configuration information for the controllable device includes:
recognizing an object in the physical space based on the image data (identifying identifiable pattern displayed on display screen of IoT device, Harrison: [0032] lines 8-13);
generating a name for the controllable device based at least in part on the recognized object (assigning custom name for headless device based on image of headless device, Sun: [0028] lines 10-24, [0092] lines 1-12).

Regarding claim 11, Harrison-Sun-Mildrew teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Harrison-Sun-Mildrew further discloses:
storing the configuration information for the controllable device (storing device identity and location information in database, Harrison: [0040] lines 1-6);
accessing the stored configuration information (accessing device identity and location information in database, Harrison: [0040] lines 1-6); and
triggering the controllable device to perform an action using the stored configuration information (directing IoT device identified using database to respond to user command, Harrison: [0046] lines 1-9).

Regarding claim 12, Harrison discloses:
A non-transitory computer-readable storage medium comprising instructions stored thereon that, when executed by at least one processor, are configured to cause a computing system to at least:
capture image data of a physical space that includes a first controllable device performing an identification action (capturing images of physical space including IoT device blinking light signal, Harrison: [0024] lines 1-11, [0029] lines 1-7);
identify the first controllable device in the image data based at least in part on the identification action (identifying IoT device based on detected light signal, Harrison: [0021] lines 1-8, [0024] lines 1-11);
recognize an object in the physical space based on the image data (identifying identifiable pattern displayed on display screen of IoT device, Harrison: [0032] lines 8-13).
Harrison does not explicitly disclose:
access a previously stored image based representation of the physical space;
generate a name for the first controllable device based at least in part on the recognized object and the detection of the controllable device in the previously stored image based representation of the physical space. 
However, in the same field of endeavor, Sun teaches:
access a previously stored accessing location information available on first user device such as locations within house and GPS location information, Sun: [0086] lines 1-6);
generate a name for the first controllable device based at least in part on the recognized object and assigning custom name for headless device based on image of headless device and available location information, Sun: [0028] lines 10-24, [0086] lines 1-6, [0092] lines 1-12).

One of ordinary skill in the art would have been motivated because it would have improved user experience (Sun: [0082] lines 8-10).
Harrison in view of Sun does not explicitly disclose:
access a previously stored image based representation of the physical space; and
generate a name for the first controllable device based at least in part on the recognized object and the detection of the controllable device in the previously stored image based representation of the physical space.
However, in the same field of endeavor, Mildrew teaches:
access a previously stored image based representation of the physical space (accessing 3D model depicting interior space of home, Mildrew: [0188]-[0190]); and
generate a name for the first controllable device based at least in part on the recognized object and the detection of the controllable device in the previously stored image based representation of the physical space (determining tag based on detection of objects associated with particular room appearing in 3D model depicting interior space of home, Mildrew: [0188]-[0190]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Harrison in view of Sun further in view of Mildrew in order to further modify the method of assigning custom name for IoT devices 
One of ordinary skill in the art would have been motivated because it would have enhanced digital 3D models and enriched user experience associated with 3D environment (Mildrew: [0003]).

Regarding claim 13, Harrison-Sun-Mildrew teaches all the claimed limitations as set forth in the rejection of claim 12 above.
Harrison-Sun-Mildrew further discloses:
determine a relative location of the first controllable device with respect to the recognized object (identifying identifiable pattern displayed on display screen of IoT device, Harrison: [0032] lines 8-13); and
wherein the instructions configured to cause the computing system to generate the name for the first controllable device include instructions configured to cause the computing system to generate the name for the first controllable device based at least in part on both the recognized object and the relative location of the first controllable device with respect to the recognized object (assigning custom name for headless device based on image of headless device and location tag, Sun: [0028] lines 10-24, [0090] lines 1-7, [0092] lines 1-12).

Regarding claim 14, Harrison-Sun-Mildrew teaches all the claimed limitations as set forth in the rejection of claim 12 above.

determine a location estimate for a computing device (determining device location of first user device, Sun: [0086] lines 1-6);
determine a room name based on the location estimate and the representation of the physical space (determining location tag based on device location and available location information, Sun: [0086] lines 1-6, [0090] lines 1-7, [0092] lines 7-12); and
associate the first controllable device with the room name (assigning custom name for headless device based on location tag, Sun: [0090] lines 1-7, [0092] lines 7-12).

Regarding claim 15, Harrison-Sun-Mildrew teaches all the claimed limitations as set forth in the rejection of claim 12 above.
Harrison-Sun-Mildrew further discloses:
store the name for the first controllable device based at least in part on the recognized object (storing custom name assigned for headless device based on image of headless device, Sun: [0028] lines 10-24, [0052] lines 1-4, [0092] lines 1-12);
receive a user input that includes the name and a controllable device command (receiving verbal user command including identity of IoT device, Harrison: [0033] lines 1-16); and
based on the user input including the name, direct the controllable device command to the first controllable device (directing identified IoT device to respond to verbal user command, Harrison: [0033] lines 1-16, [0046] lines 1-9).

Regarding claim 18, Harrison-Sun-Mildrew teaches all the claimed limitations as set forth in the rejection of claim 12 above.

determine a room name based on the recognized object in the physical space (identifying identifiable pattern displayed on display screen of IoT device, Harrison: [0032] lines 8-13); and
associate the first controllable device with the room name (assigning custom name for headless device based on image of headless device, Sun: [0028] lines 10-24, [0092] lines 1-12).

Regarding claim 19, Harrison discloses:
A computing device, comprising:
at least one processor (processors, Harrison: [0041] lines 1-10); and
memory storing instructions that, when executed by the at least one processor, cause the computing device to (memory, Harrison: [0041] lines 1-10):
capture image data, by the computing device, of a physical space that includes a controllable device performing an identification action (capturing images of physical space including IoT device blinking light signal, Harrison: [0024] lines 1-11, [0029] lines 1-7);
identify the controllable device in the image data based at least in part on the identification action (identifying IoT device based on detected light signal, Harrison: [0021] lines 1-8, [0024] lines 1-11).
Harrison does not explicitly disclose:
determine a location estimate for the computing device;
determine configuration information for the controllable device, the configuration information being based at least in part on the location estimate for the computing device and a previously stored representation of the physical space. 
However, in the same field of endeavor, Sun teaches:
determine a location estimate for the computing device (determining device location of first user device, Sun: [0086] lines 1-6);
determine configuration information for the controllable device, the configuration information being based at least in part on the location estimate for the computing device and determining location tag for headless device based on device location of first user device and available location information, Sun: [0086] lines 1-6, [0090] lines 1-7, [0092] lines 7-12).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Harrison in view of Sun in order to further modify the device for identifying IoT devices based on blinking pattern of detected light signal from the teachings of Harrison with the device for determining location tag for IoT devices based on device location and available location information from the teachings of Sun.
One of ordinary skill in the art would have been motivated because it would have improved user experience (Sun: [0082] lines 8-10).
Harrison in view of Sun does not explicitly disclose:
determine configuration information for the controllable device, the configuration information being based at least in part on the location estimate for the computing device 
However, in the same field of endeavor, Mildrew teaches:
determine configuration information for the controllable device, the configuration information being based at least in part on the location estimate for the computing device and detection of the controllable device in a previously stored image based representation of the physical space (determining tag based on detection of objects associated with particular room appearing in 3D model depicting interior space of home, Mildrew: [0188]-[0190]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Harrison in view of Sun further in view of Mildrew in order to further modify the method of determining location tag for IoT devices based on blinking pattern of detected light signal, device location, and available location information from the combined teachings of Harrison and Sun with the method of determining object tag based on detection of objects in 3D model from the teachings of Mildrew.
One of ordinary skill in the art would have been motivated because it would have enhanced digital 3D models and enriched user experience associated with 3D environment (Mildrew: [0003]).

Regarding claim 21, Harrison-Sun-Mildrew teaches all the claimed limitations as set forth in the rejection of claim 19 above.
Harrison-Sun-Mildrew further discloses:
access the representation of the physical space (accessing location information available on first user device such as locations within house and GPS location information, Sun: [0086] lines 1-6);
determine a room name based on the location estimate and the representation of the physical space (determining location tag based on device location and available location information, Sun: [0086] lines 1-6, [0090] lines 1-7, [0092] lines 7-12); and
associate the controllable device with the room name (assigning custom name for headless device based on location tag, Sun: [0090] lines 1-7, [0092] lines 7-12).

Regarding claim 22, Harrison-Sun-Mildrew teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Harrison-Sun-Mildrew further discloses:
wherein determining the configuration information includes at least one of identifying a type of the controllable device, a user interface associated with the controllable device, a communication protocol associated with the controllable device, or a location of the controllable device in the physical space (identifying service type and location of headless device, Sun: [0082] lines 10-12, [0090] lines 1-7).

Regarding claim 24, Harrison-Sun-Mildrew teaches all the claimed limitations as set forth in the rejection of claim 19 above.
Harrison-Sun-Mildrew further discloses:
wherein the instructions, when executed by the at least one processor, in order to determine the configuration information, further cause the computing device to identify at identifying service type and location of headless device, Sun: [0082] lines 10-12, [0090] lines 1-7).

Regarding claim 25, Harrison-Sun-Mildrew teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Harrison-Sun-Mildrew further discloses:
wherein accessing the previously stored image based representation of the physical space includes accessing a three-dimensional image based representation of the physical space (accessing 3D model depicting interior space of home, Mildrew: [0188]-[0190]).

Claims 16, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (US 2018/0336396 A1)-Sun (US 2015/0052231 A1)-Mildrew (US 2018/0143756 A1) as applied to claim 12 above, and further in view of Henig et al. (US 2011/0031897 A1, hereinafter “Henig”). 

Regarding claim 16, Harrison-Sun-Mildrew teaches all the claimed limitations as set forth in the rejection of claim 12 above.
Harrison-Sun-Mildrew further discloses:
identify a second controllable device in the image data based at least in part on the second controllable device performing a second identification action (identifying IoT devices based on detected light signal, Harrison: [0021] lines 1-8, [0024] lines 1-11).

determine a distance between the first controllable device and the second controllable device; and
responsive to determining that distance between the first controllable device and the second controllable device is less than a pre-determined threshold distance:
generate controllable device group data that identifies the first controllable device and the second controllable device; and
store the controllable device group data.
However, in the same field of endeavor, Henig teaches:
determine a distance between the first controllable device and the second controllable device (determining distance measurements between luminaires, Henig: [0008] lines 11-20); and
responsive to determining that distance between the first controllable device and the second controllable device is less than a pre-determined threshold distance (determining luminaires within radius of central luminaire, Henig: [0041] lines 1-18):
generate controllable device group data that identifies the first controllable device and the second controllable device (defining luminaires within radius to group, Henig: [0035] lines 1-24, [0041] lines 1-18); and
store the controllable device group data (assigning luminaires to group, Henig: [0035] lines 1-24).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Harrison-Sun-Mildrew further in view of Henig in order to further modify the method of determining location tag for IoT devices based on 
One of ordinary skill in the art would have been motivated because it would have enabled interactive means to control fixture groups (Henig: [0044] lines 17-19).

Regarding claim 17, Harrison-Sun-Henig teaches all the claimed limitations as set forth in the rejection of claim 16 above.
Harrison-Sun-Henig further discloses:
retrieve the controllable device group data (determining luminaires assigned to group, Henig: [0035] lines 1-24);
receive a user input directed to the controllable device group (receiving user input to control all luminaires defined in group, Henig: [0035] lines 8-11, [0044] lines 1-19); and
trigger the first controllable device and the second controllable device to perform an action based on the user input (configuring all luminaires defined in group to respond to user input as a group, Henig: [0035] lines 8-11, [0044] lines 1-19).

Regarding claim 23, Harrison-Sun-Mildrew-Henig teaches all the claimed limitations as set forth in the rejection of claim 17 above.
Harrison-Sun-Mildrew-Henig further discloses:
wherein the instructions are further configured to cause the computing system to trigger the first controllable device and the second controllable device to perform the same configuring all luminaires defined in group to respond to user input as a group, Henig: [0035] lines 8-11, [0044] lines 1-19).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Harrison (US 2018/0336396 A1)-Sun (US 2015/0052231 A1)-Mildrew (US 2018/0143756 A1) as applied to claim 19 above, and further in view of Wang et al. (US 2016/0375831 A1, hereinafter “Wang”). 

Regarding claim 20, Harrison-Sun-Mildrew teaches all the claimed limitations as set forth in the rejection of claim 19 above.
Harrison-Sun-Mildrew further discloses:
wherein the instructions, when executed by the at least one processor, further cause the computing device to:
determine image coordinates associated with the controllable device in the image data (determining coordinates of IoT device in captured images of physical space, Harrison: [0024] lines 6-10, [0036] lines 4-10).
Harrison-Sun-Mildrew does not explicitly disclose:
further comprising a display device;
trigger display of the image data on the display device; and
trigger display of an overlay image on the image data based on the determined image coordinates.
However, in the same field of endeavor, Wang teaches:
further comprising a display device (camera with display screen, Wang: [0019] lines 1-5
trigger display of the image data on the display device (displaying camera image on display screen, Wang: [0019] lines 1-5); and
trigger display of an overlay image on the image data based on the determined image coordinates (displaying properly centered graphic overlay on camera image based on coordinates, Wang: [0021] lines 1-8).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Harrison-Sun-Mildrew further in view of Wang in order to further modify the device for determining coordinates of IoT device in camera view from the combined teachings of Harrison-Sun-Mildrew with the device for displaying graphic overlay on camera image based on coordinates from the teachings of Wang.
One of ordinary skill in the art would have been motivated because it would have improved visual assistance (Wang: [0011] lines 12-15).




Conclusion
In the case of amendments, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446